DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1, Line 10, the term “a rotor” should read --the [[a]] rotor--
Claim 1, Line 7, the term “the radial direction” should read --a 
Claim 1, Lines 11-12, the term “with adhering an inner ring to the rotor shaft” should read --by 
Claim 1, Line 15, the term “a radial direction” should read --[[a]] the radial direction--
Claim 1, Lines 15-16, the term “an outer peripheral surface of the core back portion” should read --the 
Claim 1, Line 19, the term “faces” should read --face[[s]]--
Claim 3, Lines 12-13, the limitation “an impeller that is integrally assembled with the rotor shaft extended to the blower housing” should read --an impeller that is integrally assembled with the rotor shaft; the rotor shaft extending into --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (U.S. PGPub 2015/0061429), as evidenced by vocabulary.com/dictionary/adhere (see attached adhere - Dictionary Definition _ Vocabulary.com pdf), in view of Sears (U.S. PGPub 2010/0059056), further in view of Kehrer (U.S. PGPub 2003/0006660), further in view of Tsukamoto (U.S. PGPub 2006/0082234).
As to Claim 1, Sakai teaches a motor (M) comprising: a motor housing (6) being formed by assembling a first motor housing (6b) and a second motor housing (6a); a stator (4) that has a stator core (8) integrally assembled (as shown in Figure 3) in the motor housing (6); a pair of bearing housings (the respective structural sections of 6a/6b around 6h, as shown in Figure 3; Figure 3 shows two bearing housings) that are concentrically disposed (as shown in Figure 3) about a center hole (the hole which rotor 5 sits within, as shown in Figure 3) of the stator core (8) surrounded by pole teeth (Paragraph 0041) protruding inward (see end of paragraph for clarification) from a circular core back portion in the radial direction (see end of paragraph for clarification), are respectively integrally assembled with (as shown in Figure 3) the stator core (8) from both end surfaces (the top and bottom of stator core 8, as shown in Figure 3) in an axial direction (up and down, as viewed in Figure 3) of a rotor (5), and have a tubular shape (when viewing Figure 3 in conjunction with Figure 4, one of ordinary skill in the art would conclude the bearing housings are tubular in shape); and a rotor (5) in which a rotor shaft (7) is rotatably supported (Paragraph 0041) via bearings (6h) respectively inserted into (as shown in Figure 3) the pair of bearing housings (the respective structural sections of 6a/6b around 6h, as shown in Figure 3), by adhering an inner ring (see Figure 3 below, where the inner ring is the surface of bearing 6h in contact with shaft 7) to the rotor shaft (7) and adhering an outer ring (see Figure 3 below, where the outer ring is the surface of bearing 6h in contact with the respective bearing housing) to the bearing housing (the respective structural sections of 6a/6b around 6h).  Regarding the tooth/motor core structure, Sakai describes the use of tooth sections extending inwardly from the motor core 8 which face the rotor 5 in Sakai Paragraph 0041.  Therefore, the Sakai center hole of the stator core (the hole in the center of stator 4 in Sakai Figure 3) is surrounded by pole teeth (Sakai Paragraph 0041) protruding inward (Sakai Paragraph 0041) of the stator core (Sakai 8) from a circular core back portion in the radial direction.  In the instant case, the circular core back portion is the section of the motor core 8 from which the teeth extend radially inward.  Regarding the bearings being fixed by adhering into the bearing housings, vocabulary.com/dictionary/adhere defines the term “adhere” as “come or be in close contact with; stick or hold together and resist separation”.  One of ordinary skill in the art would recognize the Sakai bearings and bearing housings are held together or resist separation, since the Sakai motor would not be operable if the bearings and bearing housings were to separate.  As such, Sakai teaches each of the bearings are respectively fixed by adhering into the bearing housings.

    PNG
    media_image1.png
    672
    696
    media_image1.png
    Greyscale

Sakai Figure 3, Modified by Examiner

Sakai does not teach a pair of bearing housings that are concentrically disposed in a center hole of the stator core surrounded by pole teeth protruding inward from a circular core back portion in the radial direction…and wherein a first elastic member is interposed between an outer peripheral surface of the core back portion of the stator core and an inner wall surface of the second motor housing in a radial direction, an outer peripheral surface of the core back portion is covered with the first elastic member, the first elastic member is assembled by being pinched between end surfaces of the first motor housing and the second motor housing which faces each other in a state where both ends of the first elastic member extended in an axial direction of the rotor shaft are bent in an L-shape along the core back portion, a second elastic member is assembled by being stacked between the bearing assembled in one of the pair of bearing housings and the bearing housing.  
Sears describes an electric motor used with fans, and teaches a pair of bearings (320/325) that are concentrically disposed (as shown in Figure 4-3) in a center hole (the hole in the center of stator 318 in Figure 4-3) of the stator core (318) surrounded by pole teeth protruding inward from a circular core back portion in the radial direction (although Sears does not explicitly teach stator teeth, one of ordinary skill would recognize the stator has teeth; see end of paragraph for further clarification).  Sakai describes the use of tooth sections which face the rotor 5 in Sakai Paragraph 0041.  Therefore, once the bearings within the stator hole, as taught by Sears, is modified into Sakai, the pair of bearing housings (the respective structural sections of Sakai 6a/6b around 6h, as shown in Sakai Figure 3) are concentrically disposed (as shown in Sakai Figure 3) in (as taught by Sears) a center hole (the hole which Sakai rotor 5 sits within, as shown in Sakai Figure 3) of the stator core (Sakai 8) surrounded by pole teeth (Sakai Paragraph 0041) protruding inward (as explained above) from a circular core back portion in the radial direction (as explained above), are respectively integrally assembled with (as shown in Sakai Figure 3) the stator core (Sakai 8) from both end surfaces (the top and bottom of Sakai stator core 8, as shown in Sakai Figure 3) in an axial direction (up and down, as viewed in Sakai Figure 3) of a rotor (Sakai 5), and have a tubular shape (when viewing Sakai Figure 3 in conjunction with Sakai Figure 4, one of ordinary skill in the art would conclude the Sakai bearing housings are tubular in shape).  Since the Sears bearing assembly (376/378), is in contact with the Sears stator assembly, one of ordinary skill in the art would expect the same when the Sears bearing assembly is modified into Sakai.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the bearings, as taught by Sakai, within the Sakai stator, as taught by Sears.  One of ordinary skill in the art would recognize this lowers the profile of the motor, reducing the required material, which subsequently reduces cost.
Kehrer describes an electric motor used for fluid flow actuation (Paragraph 0001), and teaches a first elastic member (28) is interposed between (as shown in Figure 1) an outer peripheral surface (see Figure 1 below) of the core back portion (30) of the stator core (11) and an inner wall surface (211) of the second motor housing (21) in a radial direction (as shown in Figure 1), an outer peripheral surface of the core back portion (30) is covered with (as shown in Figure 1) the first elastic member (28), the first elastic member (28) is assembled by being pinched between (the use of the phrase “assembled by being pinched between” is considered functional language; see end of paragraph for clarification) end surfaces (see Figure 1 below) of the first motor housing (22) and the second motor housing (21) which faces each other (as shown in Figure 1) in a state where both ends (top and bottom of 28, as viewed in Figure 1) of the first elastic member (28) extended in an axial direction (up and down, as viewed in Figure 1) of the rotor shaft (13) are bent in an L-shape (as shown in Figure 1; see end of paragraph for clarification) along the core back portion (30).  Regarding the use of the term “assembled by…”, it is possible to assemble the Kehrer elastic element 28 by pressing --pinching-- the elastic element into the gap between the outer peripheral surface, as shown in Figure 1 below, and the core back portion 30 of the stator core 11, with the first motor housing 22.  This will place the elastic element 28 between the end surfaces of the first and second motor housings while being pinched.  Regarding the “L-shape”, the bottom of 28 extends radially inward, extending around the bottom of the core back portion 30, as viewed in Figure 1, to create an L-shape.  The top of 28, also extends radially inward into a notch at the top of the core back portion 30 to create an upside-down L-shape.

    PNG
    media_image2.png
    609
    612
    media_image2.png
    Greyscale

Kehrer Figure 1, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the elastic element, as taught by Kehrer, between the stator core and second housing, as taught by Sakai, as modified, to decouple “structure-borne sound emission from the stator to the housing (Paragraph 0016)”.  Although Paragraph 0016 states the decouple elements are element 23, it is clear this is a typo for the following reasons.  The decoupling element is described as element 28 in the rest of the document and element 23 is described as the bottom in the rest of the document.  Additionally, element 23 is shown at the bottom of Figure 1, clearly indicating the bottom of the structure.
Tsukamoto describes an electric pump with bearings, and teaches a second elastic member (16; Paragraph 0041) is assembled by being stacked between (as shown in Figure 1) a bearing (14) of the bearings and the bearing housing (4f/104a).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an elastic member, as taught by Tsukamoto, between the bearings and bearing housings, , as taught by Sakai, as modified, to use the flange portions and elastic members, as taught by Yusuke, to apply a preload to the bearings (Paragraph 0041).  One of ordinary skill in the art would recognize the preload mitigates vibration and prevents movement of the bearings during operation.
As to Claim 2, Sakai, as modified, teaches all of the limitations of Claim 1, and continues to teach the second elastic member is a coil spring (Tsukamoto 16; Tsukamoto Paragraph 0090) interposed between (as shown in Tsukamoto Figure 1) the bearing housing (Tsukamoto 4f/104a) and the bearing (Tsukamoto 14) in a state of being compressed to be shorter than a natural length thereof (Tsukamoto describes using the second elastic member 16 to urge the rotor toward the pump unit; when viewing Tsukamoto Figure 1, the coil spring --Paragraph 0090-- must be compressed to achieve this desired result, which also results in the coil spring be shorter than the natural length).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the blower of Claim 3, comprising a second recessed groove, which is formed in an outer periphery of the second motor housing and which has a recessed surface portion and a semicircular section, wherein the recessed surface portions of the first recessed groove and the recessed surface portion of the second recessed groove face each other, and an impeller that is integrally assembled with the rotor shaft extended to the blower housing in the manner claimed.  Sakai (U.S. PGPub 2015/0061429), as modified, is considered the closest art of record, disclosing a blower with the pump of Claim 1, and a second recessed groove (forming the top half of 3e in Figure 3) in the second motor housing (6a/3b).  However, Sakai teaches the first recesses being formed in what would need to be described as a third housing on the opposite axial end of the pump from the first motor housing (6b).  Modifying Sakai’s housing would require significant structural modification, relying on hindsight reconstruction to accomplish.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bahmata (2012/0183422) describes a pump with elastic structure around the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746